Citation Nr: 1734176	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  05-39 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased rating for cervical strain with degenerative changes, rated as 20 percent disabling prior to September 21, 2009 and 30 percent disabling thereafter.

2.  Entitlement to a compensable rating for a scar of the anterior surface of the lower neck associated with a cervical strain with degenerative changes.

3.  Entitlement to a rating in excess of 20 percent for left shoulder impingement with degenerative changes and radiculopathy.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

5.  Entitlement to service connection for coronary artery disease (CAD).

6.  Entitlement to service connection for hypertension, to include as secondary to service-connected cervical strain and/or CAD.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to March 1967, with subsequent service in the Army National Guard from August 1981 to August 2001. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating determinations by the above Regional Office (RO). The Veteran also testified at a hearing held at the RO in September 2008, before the undersigned Veterans Law Judge. 

In January 2009, the Board remanded the claims for an increased rating for a cervical strain and left shoulder impingement as well as claims for service connection for CAD and hypertension.

In March 2011, the Board again remanded the claims for an increased rating for a cervical strain and left shoulder impingement as well as claims for service connection for CAD and hypertension.  In addition, the Board found that the Veteran had reasonably raised the question of entitlement to a TDIU and assumed jurisdiction.
In April 2015, the Board again remanded the claims for an increased rating for a cervical strain and left shoulder impingement as well as claims for service connection for CAD and hypertension.

The Board notes that the Veteran's post-surgical scars resulting from surgical fusion of his cervical had previously been considered as part of his 30 percent rating for the cervical strain with degenerative changes.  However, an October 2015 rating decision granted a separate noncompensable rating for the scars.  The Veteran indicated in an August 2016 statement that he continued to be dissatisfied with the evaluation.  Therefore, the Board has listed this matter on the title page. 

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the period prior to September 21, 2009, the Veteran's cervical strain with degenerative changes was manifested by forward flexion that was limited to 20 degrees, at worst, without forward flexion of the cervical spine that was limited to 15 degrees or less, even in contemplation of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement, repetitive motion, or flare-ups; ankylosis; or intervertebral disc syndrome with incapacitating episodes.

2.  For the period from September 21, 2009, the Veteran's cervical spine with degenerative changes more nearly approximated favorable ankylosis without unfavorable ankylosis of the entire cervical spine.

3.  The scar of the anterior surface of the lower neck manifested as a well-healed scar measuring 4 cm long and 0.2 cm wide, without any characteristics of disfigurement.

4.  The Veteran is right-hand dominant.

5.  Left shoulder impingement with degenerative changes and radiculopathy is manifested by forward flexion that was limited to 110 degrees without evidence of  limitation of motion of arm motion at shoulder level or greater even in contemplation of functional loss due to pain, fatigability, incoordination, pain on movement, and weakness, or as a result of repetitive motion or flare-ups; impairment of the humerus, clavicle, or scapula; or ankylosis of the scapulohumeral articulation.

6.  CAD is not shown to be causally or etiologically related to any disease, injury, or incident during service and arteriosclerosis did not manifest within one year of the Veteran's discharge from service. 

7.  There is clear and unmistakable evidence that the Veteran's hypertension pre-existed his entrance to active duty, and did not permanently increase in severity beyond the nature progression during active duty. 

8.  The Veteran's hypertension was not caused or aggravated by his service-connected cervical strain with degenerative changes.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for residuals of a cervical strain with degenerative changes, rated as 20 percent disabling prior to September 21, 2009 and 30 percent thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2016).

2.  The criteria for a compensable rating for residuals of a scar on the anterior surface of the lower neck are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.118, Diagnostic Code 7800 (2008). 

3.  The criteria for a rating in excess of 20 percent for residuals of left shoulder impingement with degenerative changes and radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, Diagnostic Code 5201, 4.124a, Diagnostic Code 8513 (2016).

4.  The criteria for service connection for CAD are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

5.  The criteria for service connection for hypertension, to include as secondary to service connected cervical strain with degenerative changes and/or CAD, are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R.         §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

A.  Pertinent Statutes and Regulations

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski,
1 Vet. App. 589 (1991).  The medical as well as occupational history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

As the medical evidence indicates that the Veteran's cervical spine and left shoulder conditions have some similar symptomology, it is appropriate to look at the criteria set forth in additional diagnostic codes which clearly encompass the Veteran's symptomatology.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury, so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R.        § 4.14. 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

B.  Cervical Strain with Degenerative Changes

The Veteran contends that his cervical strain with degenerative changes is more disabling than the current ratings reflect.   Specifically, he asserts that his cervical spine condition causes pain and limitation of motion. 

During the pendency of the appeal, the AOJ awarded an increased rating for the cervical strain with degenerative changes from 20 percent to 30 percent, effective September 21, 2009.  He was also in receipt of a temporary 100 percent evaluation for convalescence following cervical spine surgery, from August 20, 2007 to September 30, 2007.  

(At this time, the Board observes the effective date assignment of September 21, 2009.  However, it appears as though the pertinent VA examination was conducted on September 24, 2009.  Nonetheless, the Board will not disturb the effective date assignment and will proceed with the assigned effective date of September 21, 2009.  See August 19, 2010 Rating Decision.)

In order to warrant a rating in excess of 20 percent for a cervical spine disability, the evidence must show forward flexion of the cervical spine 15 degrees or less; or favorable ankylosis of the entire cervical spine (30%); unfavorable ankylosis of the entire cervical spine (40%); or unfavorable ankylosis of the entire spine (100%).  These ratings are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5242.  Ankylosis is defined as a fixation of the joint. 

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, Note (2).

A note after the General Rating Formula for Diseases and Injuries of the Spine specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate Diagnostic Code.  The Board must also consider a Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate disability rating for a disability using the limitation of motion. 38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  Pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

As discussed above, degenerative arthritis is rated under Diagnostic Code 5003.  38 C.F.R. § 4.71a, DC 5003.  Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major or minor joint groups will warrant a 10 percent rating, and two or more major or minor joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The 10 percent and 20 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, 5003, Note 1.

Upon VA examination in February 2007, the Veteran complained of continued problems with neck pain, stiffness, and "near locking" with severe cold weather.  No swelling heat or redness was observed.   He reported that the condition flared intermittently without specific etiology once per week, that such flare-ups lasted a couple hours, that such flare-ups were manifested by decreased range of motion and were alleviated by rest and over the counter medication.  He further reported losing six days in past six months due to his neck and shoulder pain.  The examiner observed that the Veteran had normal gait and posture and was able to ambulate without assistance, brace, or other support device.  

Physical examination conducted during the February 2007 VA examination revealed normal musculature of the neck and minimal tenderness on palpation without fixed neck deformities and muscular spasms.  Range of motion testing found forward flexion to be to 20 degrees; extension to be to 30 degrees; lateral flexion was to 17 degrees on the right and 15 degrees on the left and rotation to be to 30 degrees bilaterally.   The Veteran noted that further movements were not possible due to pain in each direction and stiffness.  Repetitive bending of the neck revealed no changes.

The Veteran underwent cervical spine surgery in August 2007. 

A September 24, 2009 VA examination report reflects the Veteran's complaints of
continuous symptoms of neck pain.  He reported that he can walk for a half mile, sit for two hours, and stand for 30 minutes.  He does not use any assistive device and he takes over the counter pain medication.  He has had no incapacitating episodes which required bed rest ordered by a physician in the past year.  Range of motion testing revealed forward flexion from zero degrees to 30 degrees with pain at end point; extension from zero degrees to 30 degrees with pain at endpoint; right and left lateral flexion from zero degrees to 20 degrees with pain at end point; and left and right rotation to 10 degrees each with pain at endpoint.  The examiner noted that the Veteran claimed after each range of motion tested that it "really hurt bad" and also reported that "it's beginning to hurt quite a bit" as he proceeded through the neck exam.  The examiner further noted that the comments were made so regularly and consistently that it appeared as though he may have been coached, particularly in light of the fact that he did not significantly grimace nor appeared to be in significant pain with the minimal motion arcs measured on examination.  The examiner noted that there were no specific flare-ups with the Veteran neck pain as he had essentially reported continuous pain, that there was no obvious additional functional loss in terms of additional degrees of limited motion as his cervical spine motion was significantly limited in the first place and that his cervical spine limited motion may be comparable to localized ankylosis of the spine as he had underwent cervical spine fusion.  The examiner further noted that the ankylosis was favorable in the sense that the anatomic position of the head was normal.

An August 2015 VA neck Disability Benefits Questionnaire (DBQ) report reflects the Veteran's reports of daily pain in the back of the left side of his neck.  Flare-ups and functional loss or functional impairment of the cervical spine were denied.  Physical examination revealed tenderness over the paraspinal soft tissues on the left side of the back of the neck without muscle spasms, abnormal gait, abnormal spinal contour or guarding.  Forward flexion was found to be from zero degrees to 35 degrees, extension was found to be from zero degrees to 30 degrees, right lateral flexion was from zero degrees to 25 degrees, left lateral flexion was from zero degrees to 20 degrees, and bilateral lateral rotation was from zero degrees to 45 degrees.  Pain was noted on forward flexion, right lateral flexion and left lateral flexion.  Repetitive use testing did not reveal any additional loss of function or range of motion after three repetitions and the examiner noted that the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  The examiner further found that pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.   There was no intervertebral disc syndrome or ankylosis of the spine.   X-rays of the cervical spine revealed preserved heights of cervical vertebral bodies without acute fracture or compression fracture, fusion across the interspace at C4-5, narrowing of the interspace at C3-4, mild grade 1 anterolisthesis of C2 on C3 and mild facet arthropathy at multiple levels.  The examiner opined that the Veteran's complaints of neck pain were due to the facet arthropathy observed on imaging and that his previous diagnosis of C 4-5 disc herniation, causing neck pain and pain radiating into the left arm, had resolved following surgical treatment.

Sensory examination conducted in the August 2015 VA examination found the left shoulder area (C5) and inner/outer forearm (C6/T1) to be normal while the hand/fingers (C6-8) were found to be decreased.  Deep tendon reflexes in the biceps, triceps and brachioradialis were found to be 2+ (normal) bilaterally and there was no muscle atrophy found.  Muscle strength testing was found to be 5/5 (normal) for elbow flexion, elbow extension, wrist flexion, wrist extension and finger flexion, all bilaterally as well as on right finger abduction.  Left finger abduction was found to be 4/5 (active movement against some resistance).  The Veteran reported mild left upper extremity pain and numbness but denied intermittent pain and paresthesias and/or dysesthesias in the left upper extremity.  The examiner found that there was involvement of the left C8/T1 nerve root and that the severity of the left radiculopathy was mild.  No other neurologic abnormalities related to the neck (such as bowel or bladder problems) were found.

The August 2015 VA examiner further noted that the Veteran's complaints of pain, numbness, and tingling through his left shoulder, into the back of his left arm, into the ulnar aspect of the left forearm and into the ring and little finger of his left hand were consistent with left C-8 radiculopathy.  Symptoms of decreased sensation in the left hand are consistent with the left C-8 dermatome, while mild weakness with abduction of the digits of his left hand were opined to be consistent with left C-8 radiculopathy.   The VA examiner opined that it is less likely than not that the current left C-8 radiculopathy was due to the motor vehicle accident that occurred in service.  Thus, the VA examiner concluded that the Veteran's neurological symptoms involving the upper left extremity and neck are not related to any of his service-connected disabilities. 

An August 2015 VA peripheral nerves DBQ report indicated that the Veteran did not have any symptoms attributable to any peripheral nerve condition.  The examiner found that there was incomplete paralysis of the left lower radicular group nerves.  Radial nerve, median nerve, ulnar nerve, musculocutaneous nerve, circumflex nerve, long thoracic nerve, upper radicular group nerve and middle radicular nerve group were found to be normal.

After considering the foregoing evidence, the Board finds that the Veteran is not entitled to a rating in excess of 20 percent based on the General Formula prior to September 21, 2009.  Specifically, at no point during this appeal period has the Veteran's cervical spine been characterized by favorable ankylosis of the entire cervical spine or forward flexion limited to greater than 15 degrees but not greater than 30 degrees, even in contemplation of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  While the Veteran has reported pain, forward flexion that was limited to greater than 15 degrees but not greater than 30 degrees, at any time during this appeal period.  Although pain may cause functional loss, pain itself does not constitute functional loss.  Mitchell, supra.   Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Id.; see 38 C.F.R. § 4.40.  Further, there was minimal tenderness on palpation and no muscular spasms or fixed neck deformities.  Burton, supra; 38 C.F.R. § 4.59.  Thus, a higher rating is not warranted for the Veteran's cervical strain even in consideration of painful motion and other factors such as weakness, fatigability, lack of endurance, and incoordination for the appeal period prior to September 21, 2009.

The Board further finds that the Veteran is not entitled to a rating in excess of 30 percent based on the General Formula beginning on September 21, 2009.  A rating in excess of 30 percent under the General Formula requires unfavorable ankylosis of the entire cervical spine.  The clinical record does not show, and the Veteran has not alleged, unfavorable ankylosis of the entire cervical spine.  It was not until September 2009 that a VA examiner stated that the Veteran's cervical spine limited motion may be comparable to localized ankylosis of the spine as he had undergone a cervical fusion and that his ankylosis was favorable as the anatomic position of the head was normal.  However, even at this time, favorable ankylosis of the entire cervical spine was not noted.  Nonetheless, a 30 percent rating was assigned.  Therefore, a higher rating is not warranted for the Veteran's cervical strain as of September 21, 2009.

The Board has also considered whether the Veteran's cervical strain with degenerative changes has resulted in intervertebral disc syndrome with incapacitating episodes as described under Diagnostic Code 5243.  However, no physician has diagnosed him with intervertebral disc syndrome and the August 2015 VA examiner specifically found that he did not suffer from intervertebral disc syndrome.  Moreover, the VA examination and clinical records fail to show any evidence of incapacitating episodes due to his cervical spine disorder that meet the requirements set forth in Code 5243, i.e., requiring bed rest prescribed by a physician.  Therefore, a higher rating is also not assignable under the Formula for Rating intervertebral disc syndrome Based on Incapacitating Episodes. 

In addition to considering the orthopedic manifestations of a cervical spine disability, VA regulations also require that consideration be given to any associated objective neurologic abnormalities, which are to be evaluated separately under an appropriate diagnostic code.  However, the Veteran has not alleged, and the evidence does not show, that he has neurological impairment as a result of his service-connected cervical strain.  The August 2015 VA examiner found that the Veteran's current neurological signs and symptoms involving the left upper extremity were caused by left C-8 radiculopathy that was unrelated to the in-service motor vehicle accident and had developed since 2006.  Therefore, the Board finds that, at no time during the appeal period, has the Veteran's service-connected cervical strain resulted in neurological impairment. 

C.  Scar of the Anterior Surface of the Lower Neck

The Veteran's scar of the anterior surface of the lower neck is separately rated as noncompensable.  The Veteran contends that a compensable rating is warranted.

The criteria for rating scars were revised for claims received on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (to be codified at 38 C.F.R.            § 4.118, 7800 to 7805).  As the Veteran's claim was pending before October 28, 2008, it will only be evaluated under the rating criteria made effective from August 30, 2002.  See Id.

Under Diagnostic Code 7800 for disfigurement of the head, face or neck, a 10 percent rating is assigned when one characteristic of disfigurement is present.  A 30 percent rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features, or; with two or three characteristics of disfigurement.  A 50 percent rating for disfigurement of the head, face, or neck is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  A rating of 80 percent for disfigurement of the head, face or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  38 C.F.R. § 4.118 (2008).

The eight characteristics of disfigurement for purposes of evaluation under 38 C.F.R. § 4.118 are: Scar five or more inches (13 or more centimeters) in length; Scar at least one-quarter inch (0.6 centimeters) wide at the widest part; Surface contour of scar elevated or depressed on palpation;  Scar adherent to underlying tissue; Skin hypo-or hyper-pigmented in an area exceeding six square inches (39 square centimeters); Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); Underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); Skin indurated and inflexible in an area exceeding six square inches (39 square centimeters).

An August 2015 VA scars/disfigurement DBQ report indicated that the Veteran underwent an anterior cervical discectomy and fusion of the C4-5 disc in August 2007 and that he has a surgical scar as a result of that surgery.  Physical examination revealed a scar on the anterior surface of the lower neck that was well-healed, stable and non-tender.  The scar was noted to measure 4 cm by 0.2 cm.  Pain, instability, elevation, depression, adherence to underlying tissue, missing underlying soft tissue, abnormal pigmentation, gross distortion or asymmetry of facial features, visible or palpable tissue loss were not found.  The scar did not result in limitation of function.

The Board finds that a compensable rating is not warranted for the Veteran's scar of the anterior surface of the lower neck.  The Veteran does not contend, and the clinical evidence does not establish, that his scar measured five or more inches in length or that it was at least one-quarter inch wide.  He also does not contend, and the clinical evidence does not establish, that the scar was elevated or depressed on palpation, adherent to underlying tissue, hypo- or hyper-pigmented in an area exceeding six square inches, have abnormal texture, that the underlying soft tissue missing in an area exceeding six square inches and that it was not indurated and inflexible in an area exceeding six square inches.  A compensable rating is therefore not warranted.  38 C.F.R. § 4.118, DC 7800 (2008).

D.  Left Shoulder Impingement

The Veteran contends that the severity of his left shoulder impingement warrants a higher rating.  He reported that his left shoulder condition causes pain, limitation of motion, and neurological symptoms.  The Board notes that the Veteran is right hand dominant.

The Board notes that the Veteran's left shoulder impingement was previously rated as 10 percent disabling under Diagnostic Code 5201 for limitation of motion (see January 2001 rating decision).  However, during the course of this appeal VA examinations and other treatment records have consistently documented neurological complaints of left arm radicular symptomatology (pain, weakness, paresthesias) secondary to cervical spondylosis and herniated nucleus pulposus. Other clinical records show evidence of degenerative arthritis with impingement syndrome and tendinosis of the supraspinatus tendon with limited motion.  A VA examination report in February 2007 shows the examiner concluded the Veteran's complaints of left arm weakness were related to his cervical disc disease, not the shoulder impingement. 

In a May 2007 rating decision, the AOJ included the neurological findings as part and parcel of the cervical strain with degenerative changes and recharacterized the left shoulder disability as impingement with degenerative changes and radiculopathy (paresthesias previously shown with cervical strain).  The AOJ determined that a single 20 percent rating, under Diagnostic Code 8513 for paralysis of all radicular groups, was appropriate. 

The Board will also consider whether a higher rating may be warranted for the left shoulder under a different diagnostic code.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Limitation of motion of the shoulder is rated under Diagnostic Code 5201.  A 20 percent rating is assigned for limitation of motion of the major arm or minor arm to the shoulder level, or for limitation of motion of the minor arm to midway between the side and shoulder level.  A 30 percent rating is warranted for limitation of motion of the major arm to midway between the side and shoulder level, or for limitation of motion of the minor arm to 25 degrees from the side.  A scheduler maximum 40 percent rating is warranted for limitation of motion of the major arm to 25 degrees from the side.  38 C.F.R. § 4.71a, DC 5201. 

Standard range of motion of the shoulder is forward elevation (flexion) to 180 degrees, abduction to 180 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I.  Forward flexion and abduction to 90 degrees amounts to shoulder level.

As noted, the Veteran's left shoulder disability is currently rated as 20 percent disabling under Diagnostic Code 8513.  Diagnostic Code 8513 provides the rating criteria for paralysis of all radicular groups (upper, middle, and lower radicular groups).  For the "minor" extremity, a 20 percent rating is assigned for mild incomplete paralysis, a 30 percent rating is assigned for moderate incomplete paralysis, a 60 percent rating is assigned for severe incomplete paralysis, and an 80 percent rating is assigned for complete paralysis.  38 C.F.R. § 4.124a.

A private treatment note of May 2006 shows that the Veteran had neck pain that radiated into his left arm.  The assessment was "abnormal EMG NCV study of the left upper extremity due to mild to moderate chronic denervation in the C6 innervated muscles."  The private physician opined that, "these findings are consistent with a left C6 radiculopathy of moderate age."  There was no evidence of carpal tunnel syndrome, ulnar neuropathy, lumbar radiculopathy, or peripheral neuropathy.

A February 2007 VA examination report reflects the Veteran complaints of left arm weakness and poor grip.  He reported that he was not limited in daily activities around the house, that shoveling snow and lifting were difficult, and that his left shoulder condition is manifested by pain in upper shoulder with limited range of motion due to pain as well as stiffness.  Swelling, heat, redness, dislocations or locking were not reported.  Physical examination was negative for scarring, muscular atrophy of the shoulder girdle muscles or upper arm, edema or overlying skin abnormalities.  Active and passive range of motion testing found forward flexion to be to 130 degrees with pain "10/10 and limiting further movement; abduction to 120 degrees with pain "10/10" and limiting further movement; external rotation was to 85 degrees with pain "6/10" and limiting further movement and internal rotation was to 60 degrees with pain "8/10" and limiting further movement.  Ten repetitive movements with a five pound weight revealed no changes to range of motion.  The examiner noted that the Veteran demonstrated weakness throughout his left arm on examination and that this weakness was most likely related to pain with effort due to his normal reflexes in the left arm.  The examiner further noted that the Veteran's left arm weakness was related to his cervical disc disease, not his shoulder impingement.
A September 2009 VA examination report reflects the Veteran's reports of left arm weakness, pain in the trapezius and levator scapula and soreness in the dorsum of the left shoulder.  His left arm weakness included left grip strength.  Snapping, popping or giving out was denied.  Physical examination revealed tenderness to palpation of the trapezius and levator scapula but was negative for obvious deltoid or rotator cuff atrophy, tenderness of the acromioclavicular joint, biceps tendon anteriorly, coracoid process anteriorly or the lateral aspect of the acromion.  There was also no significant swelling, erythema, hyperemia or ecchymosis.  Active abduction was from zero degrees to 90 degrees with pain at the end point, forward elevation was from zero degrees to 110 degrees, passive external rotation was from zero degrees to 60 degrees and passive internal rotation was from zero degrees and 90 degrees with slight pain at the end point.  The examiner noted that while he talked with the Veteran and performed both the Hawkins and Neer signs, there was no significant pain with anterior impingement testing.  Adduction was found to be possible to 40 degrees and extension was to 35 degrees.  The examiner noted that the Veteran was only able to bring his left hand to the lateral aspect of his left iliac crest and that this movement combined internal rotation with extension.  Apprehension sign was negative.  The examiner opined that his clinical evaluation failed to show significant impingement and that there were some inconsistencies in the clinical examination which led him to conclude that there was insufficient objective clinical evidence to diagnose a condition on examination.  The examiner further opined that the subjective tenderness and pain on the left trapezius and levator scapula could be muscular pain associated with the cervical spine disorder.

An August 2015 VA examination reflects the Veteran's complaints of left shoulder pain that was worse with movement, particularly overhead movement.  He reported being right-hand dominant and denied flare-ups of the shoulder or arm.  Physical examination revealed tenderness to palpation over the acromioclavicular joint.  Left shoulder flexion was from zero degrees to 110 degrees, abduction was from zero degrees to 90 degrees and external and internal rotation was from zero degrees to 90 degrees.  Pain was noted on abduction and contributed to functional loss.  There was no evidence of pain with weight-bearing.  Right shoulder flexion was from zero degrees to 155 degrees, abduction was from zero degrees to 130 degrees and external and internal rotation was to 90 degrees.  Repetitive motion testing did not reveal any additional functional loss or range of motion after three repetitions in either shoulder and the examiner found that the examination was neither medically consistent or inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  Pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  There was no ankylosis, rotator cuff condition, instability, dislocation, labral pathology, loss of head (flail shoulder), nonunion (false flail shoulder), fibrous union of the humerus, or malunion of the humerus in the left shoulder.  There was ankylosis of the acromioclavicular joint bilaterally, tenderness on palpation of the acromioclavicular joint and the clavicle or scapula condition affected range of motion of the shoulder joint.  Degenerative or traumatic arthritis was documented in both shoulders.  

The August 2015 VA examiner noted that a left shoulder MRI scan conducted within a few months after the in-service motor vehicle accident showed that the Veteran had a type III acromium, that this acromium was the type with a downward angle at its distal end, that this type of acromium is a congenital condition and that the pain the Veteran felt while raising his left arm above his head would be related to the impingement caused by a congenital condition.  The examiner further noted that current X-rays of the left shoulder do not show signs of type II acromium, that a right shoulder X-ray does not show signs of type II acromium either, and that recent X-rays show degenerative arthritis of the acromioclavicular joint with ankylosis at the joint.  The examiner further noted that this ankylosed joint would cause pain and limitation with shoulder flexion and extension, that it was at least as likely as not that the limitation of range of motion is due to the bilateral ankylosis of the acromioclavicular joint and that it was less likely than not that the acromioclavicular joint ankylosis was related to the in-service motor vehicle accident where he injured his left shoulder during the incident but not the right shoulder.  Finally, the examiner opined that it was at least as likely as not that the symptoms of pain with range of motion in the left shoulder was due to impingement syndrome, that the impingement condition was a chronic condition and not the result of an acute injury and that it was less likely than not that the left shoulder impingement syndrome was the result of the in-service motor vehicle accident.

First, the Board has considered whether a higher rating is warranted for the Veteran's left shoulder impingement with degenerative changes based upon neurologic manifestations.  However, a February 2007 VA examiner found that the Veteran's complaints of left arm weakness were related to his cervical disc disease.  Also, the August 2015 VA examiner found that the Veteran's neurologic symptoms of pain, numbness and tingling were due to a left C-8 radiculopathy.  As the record establishes that the Veteran's neurological symptoms are not due to his left shoulder impingement, a higher rating under Diagnostic Code 8513.

The Board has next considered whether a higher rating is warranted under the diagnostic codes for impairment of the shoulder and arm.  After considering the foregoing evidence, the Board finds that the Veteran is not entitled to a rating in excess of 20 percent for his left shoulder impingement with degenerative changes.  Left shoulder forward flexion was 130 degrees in the February 2007 VA examination and forward elevation was 110 degrees in September 2009 VA examination.  In addition, abduction was 90 degrees in the September 2009 VA examination.  Even in consideration of functional loss due to pain, fatigability, incoordination, pain on movement, and weakness, or as a result of repetitive motion or flare-ups, the Board finds that he is not entitled to a higher or separate rating under Diagnostic Code 5201.  Specifically, as demonstrated at the February 2007 and August 2015 VA examinations, there was no additional limitation of motion on repetitive motion testing.  Further, the Veteran did not report flare-ups in his August 2015 VA examination report.  Therefore, the Board finds that such factors do not result in functional loss more nearly approximating arm motion limited to 25 degrees from the side.  See DeLuca, supra; Mitchell, supra.  Therefore, the Veteran is not entitled to a higher rating under Diagnostic Code 5201.

Finally, the Board has considered the applicability of other potential diagnostic codes.  The clinical record does not establish, and the Veteran has not alleged, suffering from fibrous union of the humerus, nonunion of the humerus, loss of head of the humerus, malunion of the clavicle or scapula, nonunion of the clavicle or scapula or dislocation of the clavicle or scapula.  While ankylosis of the acromioclavicular joint was noted on the August 2015 VA examination, ankylosis of the scapulohumeral articulation so as the scapula and humerus move as one piece has not been found on examination.  Therefore, the Veteran is not entitled to a higher or separate rating under 5200, 5202, or 5203.

II.  Service Connection

A.  Pertinent Statutes and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A.         § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. 
 § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

The Veteran's claimed conditions are chronic diseases listed under 38 C.F.R.           § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R.     § 3.30 (b) based on chronic in service symptoms and continuous post-service symptoms apply. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b). 

Where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

At the time of the service entrance examination, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are considered as "noted."  38 C.F.R. § 3.304(b). When determining whether a defect, infirmity, or disorder is "noted" at entrance into service, supporting medical evidence is needed.  Crowe v. Brown, 
7 Vet. App. 238 (1994).

When the Veteran is presumed sound at entrance, the burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The U.S. Court of Appeals for Veterans Claims (Court) in Horn v. Shinseki, explained that even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness.  Rather, the burden is on VA to establish by clear and unmistakable evidence that it did not or that any increase was due to the natural progress of the disease.  25 Vet. App. 231, 235 (2012).
On the other hand, where a disorder is noted on service entrance or a Veteran is otherwise not presumed sound on entrance, 38 U.S.C.A. § 1153 applies.  In such claims, the evidence of record must simply show that there was an increase in disability during service to trigger the presumption of aggravation.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994). "If the presumption of aggravation under section 1153 arises, the burden then shifts to the government to show a lack of aggravation by establishing 'that the increase in disability is due to the natural progress of the disease.'"  Wagner, 370 F.3d at 1096 (citing 38 U.S.C.A. § 1153).  This requires the government show by clear and unmistakable evidence that any increase in disability was due to the natural progress of the condition.  Cotant v. Principi, 17 Vet. App. 116, 130-32 (2003); Horn v. Shinseki, 25 Vet. App. at 235 (2012) ("Once the Veteran establishes worsening, the burden shifts to the Secretary to show by clear and unmistakable evidence that the worsening of the condition was due to the natural progress of the disease."); see also 38 C.F.R. § 3.306 (b). 

Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable." Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (quoting Yanerson v. West, 12 Vet. App. 254, 258-59 (1999)).  The clear-and-unmistakable-evidence standard is an "onerous" one. Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232   (1991)); see also Yanerson, 12 Vet. App. at 263 (Nebeker, C.J., concurring in part and dissenting in part) ("[O]nly an inference that is iron clad and copper riveted can be 'unmistakable.'").

B.  CAD

The Veteran contends that his CAD was caused or aggravated by a November 1998 in-service motor vehicle accident.

The Veteran did not have chronic symptoms of CAD in service.  The service treatment records are negative for treatment, diagnoses, or complaints of any disease or injury relating to CAD.  An April 1995 note from Dr. Y.M.D. stated that the Veteran had a recent EKG which showed left atrial enlargement.  Dr. Y.M.D. opined, "it is my feeling that this left atrial enlargement is because of his elevated blood pressure and that this will improve as his pressure improves.  Other than this, there were no other significant abnormalities. " The record reflects that the Veteran was involved in a roll over automobile accident in November 1998, during his National Guard service.  He reports that he struck the left side of his chest against the arm rest on the inside of the driver's side door.  CAD was not diagnosed at that time, and symptoms of CAD were not observed.

The Veteran was diagnosed with coronary artery disease in June 2003 following a positive stress test and a cardiac catherization, which showed an old myocardial infarction and occlusion of the right main coronary artery.  Service personnel records, as well as a September 2011 statement from the Veteran show that he retired from the National Guard in August 2001, and his DD Form 214 indicates that he separated from active duty service in the United States Army in March 1967.  Thus, his CAD diagnosis was made approximately 36 years after his separation from active duty service, and two years after his separation from the National Guard.  Symptoms of CAD were not present at any time during service.  Thus, it follows that the Veteran's CAD was not continuous from service and after separation from service.

Where certain chronic diseases, including arteriosclerosis, become manifest to a degree of 10 percent within one year from the date of separation from service, such disease shall be considered to have been incurred or aggravated by such service, notwithstanding there is no evidence of that disease during service.  38 U.S.C.A.      §§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 3.309(a).  The weight of the evidence does not demonstrate that the Veteran was diagnosed with CAD to a compensable degree within one year of separation from service, nor is the Veteran competent to provide such evidence of a diagnoses, because he is a lay person.  Rather, as noted, the evidence of record indicates that he was diagnosed with CAD in June 2003, approximately 36 years after separation from active duty service.  Thus, service connection is not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.

Although presumptive service connection is not warranted, the Board must also consider the claim on the basis of direct service connection, including the Veteran's claim that his CAD was caused or aggravated by the motor vehicle accident during his National Guard Service.  An August 2015 VA examination, provided pursuant to the April 2015 Board remand instructions, noted that the area of the heart that showed old damage (myocardial infarction) was the area that would be supplied by the occluded artery.  The risk factors for developing coronary artery disease include elevated blood pressure and elevated serum lipids (cholesterol), both of which are present in the Veteran.  The VA examiner opined that it is at least as likely as not that the Veteran developed CAD based on these risk factors.  The VA examiner further noted that blunt trauma to the chest wall can cause a contusion of the heart, but that the Veteran does not have a cardiac contusion.  "A cardiac contusion in this case would have shown injury to the left side of the heart.  The old myocardial infarction that was noted on the cardiac evaluation was on the right, bottom and back side of the heart.  He has not been diagnosed with any other cardiac conditions."  Thus, the examiner concluded that it is less likely than not that the injuries from the motor vehicle accident in 1998 caused the current CAD, remarking that, "the coronary artery disease was not diagnosed until more than 3 years after the motor vehicle accident.  The motor vehicle accident could not have aggravated a condition that had not been diagnosed yet."

The Board finds that weight of the evidence demonstrates that the currently diagnosed CAD is not related to an in-service injury, disease, or event.  As noted above there is no indication of symptoms during service or evidence suggesting the onset of either condition was during service.  The only evidence suggesting any nexus to service is the Veteran's statements asserting a nexus between his current disability and the motor vehicle accident during service.  While the Board finds that he is competent to report the onset and symptoms of his disorders, his statements as to nexus are not competent.  As a lay person without any medical training, he is not competent to provide evidence on questions of etiology of such a complex medical disability as CAD, a disease which have many different potential causes and require testing to determine a diagnosis and etiology. 

For the reasons discussed above, the Board finds that service connection for CAD is not warranted on either a direct or presumptive basis.  Because a preponderance of the evidence is against findings of symptoms of CAD in service, chronic or continuous symptoms of CAD since service, and relationship of current disability to service, to include secondary to the motor vehicle accident, or service-connected disability, the claim must be denied, and there is no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

C.  Hypertension

The Veteran is seeking entitlement to service connection for hypertension on the basis of his service with the Colorado Army National Guard from August 7, 1981 to October 22, 2002.  Alternatively, he suggests that hypertension is caused or aggravated by his service-connected cervical spine disability, or his CAD. 

Treatment records from his National Guard service include a periodic physical dated in December 2000, which shows the Veteran had a longstanding history of high blood pressure for 30 years.  His blood pressure was 128/82 and was controlled with medications. 

A December 2002 VA outpatient treatment record noted that the Veteran was being treated for hypertension.  He reported a history of variable hypertension since at least 1981 when he attempted to join the National Guard.  He was found to be hypertensive and started on medication by the National Guard physician and when his blood pressure normalized he was allowed to join.  Thus, the record shows that his hypertension existed prior to National Guard service. 

Upon VA examination in March 2010, he was assessed as having hypertension that preexisted service.  To that end, the VA examiner noted the December 2002 treatment record in which the Veteran reported having hypertension controlled by medication since approximately 1970, prior to service.  Upon examination, the Veteran first stated that he became aware that he had hypertension in 1981, and began treatment in 1985.  The examiner noted that, contrary to the Veteran's statement, treatment evidence indicates that he was on anti-hypertensive therapy in 1981.  When the examiner again asked the Veteran when he became aware of hypertension, the Veteran responded that he became aware in 1985.  The VA examiner opined that "there is no significant question in my mind but that the patient had hypertension before his National Guard service beginning in 1981.  The references in the C-file would appear in my view to establish that beyond any reasonable doubt, I see no evidence of aggravation."

VA provided another examination in August 2015.  The VA examiner first opined that hypertension clearly and unmistakably existed prior to service, noting that the Veteran was diagnosed with hypertension in about 1970, and has taken medication for blood pressure control since he was diagnosed.  Next, the VA examiner opined that hypertension was not aggravated in service.  To that end, the VA examiner noted that the Veteran has elevated blood pressure following the in-service motor vehicle accident; however, "the normal physiologic response to a stressful incident such as a motor vehicle accident includes the release of neurotransmitters such as epinephrine (adrenaline) which is cause an increase in heart rate and blood pressure."  The examiner noted that blood pressure readings of 163/95, 171/96 and 162/94 recorded at following the accident were higher than the normal range, which could be related to a stressful state with a normal response to the stress, and could also be indicative of a diagnosis of hypertension in which the blood pressure is chronically not well controlled.  The VA examiner observed that treatment records from the Veteran's primary care provider indicated that the elevation in blood pressure was likely a response to the stress related to the accident.  That provider did not advise changing the treatment plan, and a follow up blood pressure check in December 1998 showed that his blood pressure was 140/80, which the VA examiner opined was lower and within a normal range.

As to the Veteran's claim that his hypertension is caused by or aggravated by his CAD or service-connected cervical condition, the VA examiner noted that blood pressure is often temporarily increased due to pain and stress, but that this does not amount to a permanent worsening.  Again, the VA examiner cited medical evidence indicating that, despite any increased blood pressure reading in response to pain, the Veteran's medication was not adjusted.  Thus, the VA examiner concluded that, "it is at least as likely as not that the blood pressure becomes transiently elevated when the cervical spine condition is more painful," and less likely that hypertension has been permanently worsened by the cervical spine condition. 

The Board finds that hypertension clearly and unmistakably pre-existed service, and was not aggravated therein.  As noted, the March 2010 and August 2015 VA examiners opined that hypertension pre-existed the Veteran's National Guard service beginning in 1981.  These opinions were based on the Veteran's own estimates as to when he began treatment, as well as the treatment records indicating that the Veteran had been taking medication for hypertension since before his National Guard service.  Next, the medical evidence of record shows that, despite temporary increases in blood pressure that were likely due to pain, the Veteran's hypertension did not increase in severity during service.  The August 2015 VA examiner addressed the high blood pressure readings in service, and explained that blood pressure may become transiently elevated, but not permanently worsened, as a result of pain and/or stress.  For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for hypertension on a theory of in-service aggravation, and the claim must be denied.

The Board next finds that hypertension was not caused or aggravated by the pain from the Veteran's service-connected cervical spine disability.  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2008).  When aggravation of a veteran's non-service connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service connected to the extent of the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995) (en banc).  The Board notes that effective October 10, 2006, 38 C.F.R. § 3.310 was amended to conform to the Court's decision in Allen.  Here, the August 2015 VA examiner opined that, although the Veteran's blood pressure was likely to increase during pain, this does not amount to a permanent worsening.  Thus, hypertension was not aggravated by cervical spine pain.

The Board acknowledges the Veteran's assertion that his pre-existing hypertension was aggravated during service, or by his service-connected cervical spine disorder.  However, he is not competent to render an opinion on this matter.  A layperson is competent to report observable symptomatology which comes to him via his senses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331  (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology, and the Veteran's lay statements therein cannot be accepted as competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  While he is competent to testify that he experienced transient high blood pressure during periods of pain and stress in service, such assertions of symptomatology do not equate to a clinical finding of permanent worsening.  While all lay assertions must be considered, the Board finds they are not as probative as the remainder of the competent evidence of record.  Furthermore, the Veteran has not asserted that he is reporting the opinion of a competent expert as told to him, and his lay assertions have not later been affirmed by a competent expert.

As such, the Board finds that the August 2015 VA examination provides the most probative evidence of record with respect to the nature and etiology of the Veteran's hypertension.  See Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The Board finds that this evidence is persuasive and has great probative weight.  The medical reports and opinions are detailed, provided a rationale for the opinions, and cited to the facts which supported the opinion. 

Finally, the Board acknowledges the Veteran's contention that hypertension should be service-connected on a secondary basis, as it is related to his CAD.  However, as the Veteran is not service-connected for CAD, service connection for hypertension cannot be granted as secondary to CAD as a matter of law.  38 C.F.R. § 3.310 (a); Sabonis v. Brown, 6 Vet. App. 430 (1994).

For the reasons discussed above, the Board finds that service connection for hypertension is not warranted on either a direct or secondary basis.  Because a preponderance of the evidence is against findings of in-service incurrence or aggravation, and relationship of current disability to any service-connected disability, the claim must be denied, and there is not reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

III.  Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.      38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, the VCAA duty to notify was satisfied by way of multiple letters sent to the veteran between June 2000 and April 2008 that fully addressed the notice elements.  The letters informed the Veteran of what evidence was required to substantiate the claims and of the Veteran's and VA's respective duties for obtaining evidence. Although no longer required, the Veteran was also asked to submit evidence and/or information in his possession to the RO.  The RO also sent the Veteran letters in March 2006 and February 2008 informing him of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Moreover, the Veteran has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Sanders v. Nicholson, supra.  See also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (once service connection is granted the claim has been substantiated, additional VCAA notice is not required, and any defect in the notice is not prejudicial).  Thus, the Board concludes that all required notice has been given to the Veteran. 

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims.  The Veteran's STRs and post service treatment records are in the claims file.  The AOJ also obtained VA medical opinions where necessary.  Thus, it appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the record, and he has not identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

Neither the Veteran nor his representative has raised any [other] issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An increased rating for cervical strain with degenerative changes, rated as 20 percent disabling prior to September 21, 2009 and 30 percent disabling thereafter, is denied.
A compensable rating for a scar of the anterior surface of the lower neck associated with a cervical strain with degenerative changes, is denied.

A rating in excess of 20 percent for left shoulder impingement with degenerative changes and radiculopathy, is denied.

Service connection for coronary artery disease is denied.

Service connection for hypertension, to include as secondary to service-connected cervical strain and CAD, is denied.


REMAND

The Veteran contends that he is unable to work due to his service-connected disabilities.  Upon examination for his disabilities in August 2015, the VA examiner opined that the peripheral nerve, cervical spine, and scars conditions do not impact his ability to work.  The examiner opined that the shoulder condition does impact the Veteran's ability to work, in that he would have difficulty doing overhead work. The examiner further noted that the Veteran's most recent position had primarily involved sterilizing equipment.  At the September 2008 Board hearing, the Veteran explained that he retired in part due to pain from his shoulder condition.

The Veteran is service connected for cervical strain with degenerative changes, rated as 20 percent disabling prior to September 2009 and 30 percent disabling thereafter; left shoulder impingement with degenerative changes and radiculopathy, rated as 20 percent disabling; tinnitus, rated as 10 percent disabling; and tinnitus and headaches due to head trauma, rated as 10 percent disabling.  He is in receipt of noncompensable ratings for the service-connected disabilities of residuals of a left rib fracture, bilateral cataracts, and a scar associated with the cervical spine strain. His combined rating evaluation is 40 percent prior to September 2009, and 50 percent thereafter.  Therefore, he does not meet the schedular rating criteria for TDIU. 38 C.F.R. § 4.16 (a). 

Where a claimant does not meet the schedular requirements of 38 C.F.R. § 4.16(a), the Board has no authority to assign a TDIU rating under 38 C.F.R. § 4.16(b) and may only refer the claim to the Director of Compensation for extraschedular consideration.  See Bowling v. Principi, 15 Vet. App. 1 (2001).  

Accordingly, the case is REMANDED for the following action:

The Veteran's claim should be reviewed and forwarded to the Director of VA's Compensation Service for consideration of entitlement to a TDIU on an extraschedular basis in accordance with 38 C.F.R. § 4.16(b).  Then, after completing any additional development deemed necessary, readjudicate the claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with an appropriate time for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


